 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MARQUISE GRADY,                                 Case No. 1:18-cv-00922-DAD-JDP
12                       Plaintiff,                   ORDER VACATING FINDINGS AND
                                                      RECOMMENDATIONS THAT PLAINTIFF BE
13           v.                                       PERMITTED TO PROCEED ON
                                                      COGNIZABLE CLAIMS AND THAT NON-
14    C. GUTIERREZ, et al.,                           COGNIZABLE CLAIMS BE DISMISSED
                                                      WITH LEAVE TO AMEND
15                       Defendants.
                                                      ECF No. 8
16

17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

19   under 42 U.S.C. § 1983. On April 16, 2019, we screened plaintiff’s complaint and found that he

20   stated due process claims against defendants Gutierrez, Jaime, Voong, and Lee. ECF No. 8. We

21   recommended that plaintiff’s remaining claims be dismissed without prejudice and that he be

22   granted leave to amend the complaint. Id.

23          We hereby vacate the April 16, 2019 findings and recommendations, ECF No. 8. In its

24   place, we will issue a screening order with the same analysis as the former findings and

25   recommendations. The order will differ from the findings and recommendations in that it will

26   allow plaintiff three options: (1) proceed only on the claims found cognizable by the court’s

27   screening order, (2) amend the complaint to add additional facts in an attempt to make out

28   additional claims or claims against additional defendants, or (3) stand on the original complaint

                                                 1
 1   subject to dismissal of claims and defendants consistent with the court’s order.

 2
     IT IS SO ORDERED.
 3

 4
     Dated:     June 25, 2019
 5                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8            No. 203
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                2
